Citation Nr: 0508374	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES 

1.  Whether the monthly apportionment of $400 of VA 
compensation benefits granted on behalf of the veteran's 
daughter [redacted], in the custody of his former spouse while 
qualifying as a dependent child of the veteran, was properly 
established.

2.  Whether the effective date for the aforementioned 
apportionment of compensation benefits for the veteran's 
daughter should have been established on a date later than 
February 1, 2000.


(The issues of entitlement to a rating in excess of 40 
percent for low back strain; payment or reimbursement of 
unauthorized medical expenses from July 1, 1993, to July 16, 
1993, at Roanoke Memorial Hospital; an effective date earlier 
than October 25, 1993, for the grant of a 40 percent rating 
for low back strain; an effective date earlier than December 
16, 1996, for a grant of special monthly compensation for the 
loss of use of a creative organ; and waiver of recovery of 
$3,200 of compensation indebtedness, to include the validity 
of that debt, will be addressed in separate decisions of the 
Board.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The veteran filed a notice 
of disagreement (NOD) as to that decision in October 2000, 
and a statement of the case (SOC) issued in December 2000 
found the apportionment of the veteran's benefits to be 
appropriate.  The veteran perfected his appeal to the Board 
with respect to this issue by submitting a substantive appeal 
that was received in January 2001.  

FINDINGS OF FACT

1.  By rating action dated in April 1974, service connection 
was established for, in part, schizophrenic reaction at a 
rating of 100 percent, effective from April 21, 1973 

2.  The evidence shows that the veteran's award of VA 
compensation benefits during the time period in question 
included additional compensation on behalf of his dependent 
child [redacted] in the custody of his ex-spouse; the veteran has 
failed to show that, during the time period in question, he 
regularly and reasonably discharged his responsibility to 
financially support [redacted].  

3.  By letter received on May 15, 2000, the veteran's ex-
spouse, who is the mother of [redacted], requested an 
apportionment of the veteran's VA compensation award on 
behalf of [redacted].  A Report of Contact prepared by the RO 
indicates that the ex-spouse had initially requested 
apportionment for [redacted] on January 31, 2000.

4.  The evidence shows that, at the time of the September 
2000 Special Apportionment Decision, [redacted] did not reside 
with the veteran and instead lived with his ex-spouse, who 
had physical custody of [redacted] from January 1, 2000, and legal 
custody of her from March 13, 2000. 

5.  The September 2000 Special Apportionment Decision awarded 
an apportionment of the veteran's VA compensation benefits to 
the veteran's ex-spouse on behalf of [redacted] in the amount of 
$400 a month, effective from February 1, 2000.  

6.  The September 2000 apportionment award was based upon a 
calculation that the veteran's ex-spouse's gross monthly 
expenses exceeded income by $413.00 and that the veteran's 
net monthly income after expenses was $301.04.


7.  The apportionment on behalf of the [redacted] in the custody 
of his former spouse while qualifying as a "child" of the 
veteran for VA purposes is not shown to have resulted in 
undue financial hardship to the veteran. 


CONCLUSIONS OF LAW

1.  The $400 monthly apportionment of the veteran's VA 
compensation benefits on behalf of [redacted] in the custody of 
his former spouse while qualifying as a dependent child for 
VA purposes was warranted, and did not result in undue 
hardship to the veteran.  38 U.S.C.A. §§ 101(3), 5307(a) 
(West 2002); 38 C.F.R. §§ 3.50(c), 3.450, 3.451, 3.452 
(2004).

2.  The effective date for the $400 monthly apportionment of 
VA compensation benefits granted on behalf of the veteran's 
daughter [redacted] in the custody of his former spouse while 
qualifying as a dependent child of the veteran, established 
from February 1, 2000, was not prejudicial to the veteran, as 
the ex-spouse had actual custody of the daughter from January 
2000.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 38 C.F.R. §§ 
3.400(e), 3.458(g) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .
Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO advised the veteran of the 
substance of the VCAA as pertinent to the matters adjudicated 
in this decision.  In addition, the veteran was advised, by 
virtue of a detailed December 2000 SOC and a May 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims 
adjudicated below.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence, to 
include that dealing with custody issues and financial 
information, was developed with respect to the veteran's 
claim, and that the December 2000 SOC and May 2004 SSOC 
issued by the RO clarified what evidence would be required to 
warrant the relief sought by the veteran.  Further, the 
claims file reflects that the May 2004 SSOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to this appeal has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the issues adjudicated below.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
addressed herein, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition, the Board recognizes that a claim for an 
apportionment constitutes a contested claim, and is subject 
to special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, and 19.102 (2004).  In this regard, a 
deferred rating decision dated in February 2004 includes an 
instruction to mail a copy of the December 2000 SOC to the 
veteran's ex-wife.  However, it is unclear from the record 
whether all the contested-claim procedures were followed in 
this case, to include mailing the veteran's ex-spouse the 
December 2000 SOC and/or the veteran's substantive appeal.  
Nevertheless, the Board concludes that the additional delay 
in the adjudication of this case which would result from a 
Remand solely for such procedural matters would not be 
warranted given the long delay which has already occurred in 
the adjudication of the veteran's claim, as well as the fact 
that the veteran's ex-spouse will obviously not be prejudiced 
by the fact that this decision will find that both the 
existence and amount of the apportionment in question awarded 
on her behalf, as well as the effective date thereof, were 
proper.  

II.  Factual Background/Analysis

A.  Propriety of Amount of Apportionment

Turning to a discussion of the pertinent legal criteria, the 
law provides that all or any part of a veteran's compensation 
may be apportioned on behalf of his child not residing with 
him, if he is not reasonably discharging his responsibility 
for the child.  38 U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450, 
3.451, 3.452.  A "child" means a person who is under 18 
years of age or who, after attaining the age of 18 but not 
after attaining the age of 23, is pursuing an approved course 
of instruction.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Summarizing the pertinent evidence, by rating action dated in 
April 1974, service connection was established for, in part, 
the veteran's schizophrenic reaction at a disability rating 
of 100 percent, effective from April 21, 1973.

It is undisputed by the parties that the veteran and his ex-
spouse fathered a child, [redacted], who was born on October [redacted], 
1983, as reflected by a certificate of birth contained in the 
claims file, and that part of the veteran's compensation 
award included additional compensation benefits for his 
dependents, including [redacted], while they were considered 
children for purposes of VA benefits.  See, e.g., March 2, 
1995, award letter indicating the veteran's monthly VA 
compensation benefits included an allowance for his 
dependents [redacted], [redacted], and [redacted]; and VA Forms 21-8947 of 
record, attached to inside left flap of the first volume of 
the claims file.

In addition, the record reveals that the RO previously 
granted apportionments of the veteran's VA benefits to the 
veteran's ex-spouse on behalf of his dependents, including 
[redacted].  See, e.g., Special Apportionment Decisions completed 
in September 1985, November 1988, February 1989, February 
1993, and March 1994.  

The record with respect to the custody of [redacted], and the 
veteran's other dependents, is complex, and several field 
examinations have been conducted to clarify this matter.  At 
one point, following the veteran's divorce from [redacted]'s 
mother in May 1994 (in which proceeding the Court that 
entered the divorce decree indicated that it had not taken 
jurisdiction over the matters of child custody, and that such 
matters remained with the Juvenile and Domestic Relations 
Court for City of Roanoke, Virginia), the veteran was granted 
legal custody of [redacted].  See May 15, 1995, Commonwealth of 
Virginia, Roanoke City "Custody/Visitation Order."  Prior 
to that time, the veteran was incarcerated, following a 
conviction of a felony in February 1992.  The veteran was 
granted his parole on April [redacted], 1993. 

By letter received on May 15, 2000, the veteran's ex-spouse, 
as mother of [redacted], requested an apportionment of the 
veteran's VA compensation award on behalf of [redacted].  She 
stated therein that [redacted] had been in her custody since 
January 2000.  A Report of Contact dated in July 2000 
indicates that the Roanoke City Department of Social Services 
confirmed that the veteran's ex-spouse did have physical 
custody of [redacted] from January 12, 2000, and that she had been 
awarded legal custody of [redacted] from March 13, 2000.  This 
Report of Contact also notes that an initial request for 
apportionment had been received from the ex-wife on January 
31, 2000 (although there is no contemporaneous documentary 
evidence of this fact in the file).  The veteran later 
submitted a "Custody/Visitation Order" from the Roanoke 
City Juvenile and Domestic Relations District Court which 
indicated that [redacted]'s mother had been awarded custody of 
[redacted] on March 13, 2000.  

The veteran's ex-spouse and the veteran both submitted 
financial information in July 2000, and a September 2000 
Special Apportionment Decision calculated that the veteran's 
ex-spouse's gross monthly expenses exceeded income by $413 
and that the veteran's net monthly income after expenses was 
$301.04.  Based upon this financial information, the 
September 2000 decision granted an apportionment of the 
veteran's VA compensation benefits to the veteran's ex-spouse 
on behalf of [redacted], in the amount of $400 a month, effective 
from February 1, 2000. 
  
As previously indicated, the veteran filed an NOD in October 
2000 as to the apportionment, indicating therein that the 
apportionment was "excessive" and resulted in a financial 
hardship to him.  He also disagreed with the effective date 
of the apportionment award, as he contended that the award 
should have been granted from March 2000, not February 2000, 
based upon the "effective date of custody."  The veteran 
provided no documentation at that time reflecting regular 
monthly support payments for [redacted] for the period in 
question, nor has such documentation been provided since or 
prior to that time.  Given this lack of objective evidence 
that the veteran "reasonably discharged his responsibly" to 
support [redacted] during the time period in question, and the 
fact that the argument submitted by the veteran centers on 
the financial harm to the veteran of the apportionment in 
question, the dispute must turn upon whether the RO's 
apportionment of the veteran's compensation resulted in undue 
hardship to him.  

The Board notes initially that the amount of an apportionment 
is to be determined based upon the facts of each case, with 
consideration given to whether undue hardship is present.  
38 C.F.R. § 3.451.  In making this determination, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other sources 
of income, the other sources of income available to the 
recipients of the apportionment, and the special needs of the 
veteran, his dependents, and the apportionees.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would be deemed to constitute undue 
hardship for him, while apportioning less than 20 percent of 
his benefits would not provide a reasonable benefit for an 
apportionee.  Id.  

In assessing the "financial hardship" to the veteran as a 
result of the apportionment, the Board finds insufficient 
evidence to conclude that the apportionment has resulted in 
any such financial hardship, as it observes that the 
financial information supplied by the veteran in July 2000 
showed his monthly income to exceed his stated expenses, some 
of which appear to have been excessive.  The Board also 
emphasizes that the veteran's VA compensation benefits have 
included additional money intended to reflect the additional 
expenses of his dependents.  See 38 U.S.C.A. § 1115.

The Board has carefully considered the provisions of 
38 C.F.R. § 3.451, with all due regard for the welfare of the 
veteran, and we do not find the monthly apportionment award 
of $400 to be unwarranted, given the fact that this 
represents less than 20 percent of the veteran's monthly 
income at the time of the apportionment award, some of which 
was specifically allocated to the veteran to be used for the 
support of his daughter [redacted], of $2, 695 as reported by the 
veteran in July 2000.  Thus, given the evident failure, on 
the record before us, of the veteran to utilize or contribute 
benefits intended for [redacted] for her well-being, his rather 
substantial monthly income, and the strained financial 
picture reported by the veteran's former spouse, the Board 
cannot reasonably conclude that the monthly apportionment 
award of $400 resulted in undue financial hardship to the 
veteran.

Accordingly, the veteran's appeal with respect to the amount 
of this apportionment must be denied.  38 U.S.C.A. § 5307(a); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451, 3.452.

B.  Propriety of Effective Date of Apportionment

As for the effective date of the apportionment in question, 
notwithstanding the veterans' contentions with regard to the 
effective date desired by him based upon the date of his ex-
spouse's legal custody of [redacted], Congress has promulgated 
specific rules governing effective dates for awards of 
monetary benefits, including payments of apportionment.  38 
U.S.C.A. § 5110(a).  Unless specifically provided otherwise, 
the effective date of an award must be fixed in accordance 
with the facts found, but not earlier than the date the claim 
was received.  Id. 

The effective date of an apportionment is controlled by 38 
C.F.R. § 3.400(e), which provides that, on original claims, 
the effective date shall be assigned in accordance with the 
facts found.  On other than original claims, the effective 
date is to be assigned from the first day of the month 
following the month in which:  (1) Claim is received for 
apportionment of a veteran's award, except that where 
payments to him (her) have been interrupted, apportionment 
will be effective the day following the date of last payment, 
if a claim for apportionment is received within one year 
after that date; or (2) Notice is received that a child 
included in the surviving spouse's award is not in the 
surviving spouse's custody, except that where payments to the 
surviving spouse have been interrupted, apportionment will be 
effective the day following the date of last payment if such 
notice is received within one year after that date.  Another 
pertinent provision states that if there is a child of the 
veteran not in his custody, an apportionment will not be 
authorized unless and until a claim for an apportionment is 
filed on the child's behalf.  38 C.F.R. § 3.458(g).

Applying the above legal criteria to the facts of this case, 
the claim for an apportionment for [redacted] received from the 
veteran's ex-spouse on January 31, 2000, may be viewed, 
notwithstanding the record of prior apportionments on behalf 
of [redacted] and other dependents, as the "original" claim for 
an apportionment for [redacted] that she filed in conjunction with 
her gaining physical custody of that particular daughter in 
January 2000, and legal custody in March 2000.  (Even if this 
were considered to have been a case of an "interrupted" 
apportionment, as a claim for an apportionment on behalf of 
[redacted] was not filed by her mother within one year of the date 
of the last payment prior to such an "interruption," 
application of the provisions of 38 C.F.R. § 3.400(e)(1) 
would not result in an earlier effective date for an 
apportionment under the facts of this case.)

Thus, as the controlling legal criteria cited above provide 
that the effective date of an apportionment award cannot be 
made effective prior to the date that the claim for the 
apportionment was received, the proper effective date for 
payment of the apportionment award could not be earlier than 
January 31, 2000, or the date of receipt of the request for 
apportionment filed by the veteran's mother on the behalf of 
[redacted].  We acknowledge that, other than the RO's Report of 
Contact dated dated in July 2000, there is no documentary 
proof of the ex-spouse's apportionment request being filed in 
January 2000; however, the Board will presume that 
responsible RO personnel correctly noted that date in the 
performance of their official duties.  

The veteran appears to contend that there is a distinction, 
for apportionment purposes, between his ex-spouse's having 
actual custody of their daughter and having legal custody 
(i.e., pursuant to court order).  However, neither the laws 
nor regulations governing apportionment contain any such 
distinction.  It is not the custodian of the child which is 
of importance, but merely the fact that the child is not with 
the veteran and is in need of support.  Thus, although the 
veteran believes that an effective date later than that 
assigned by the RO was appropriate for the apportionment in 
this case, the Board does not find any authority for a later 
commencement of the apportionment. 


ORDER

The $400 monthly apportionment of VA compensation benefits 
granted on behalf of the veteran's daughter [redacted] in the 
custody of his former spouse while qualifying as a dependent 
child of the veteran was proper; the appeal is to that extent 
denied. 

Because the effective date for the aforementioned 
apportionment of compensation benefits for the veteran's 
daughter could be no later than February 1, 2000, the appeal 
as to that effective date is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


